—• Amended order and judgment of the Children’s Court, Suffolk County, adjudging paternity and making awards, affirmed, without costs. No opinion. Nolan, P. J., Johnston and MacCrate, JJ., concur; Adel and Wenzel, JJ., dissent and vote to reverse the order and judgment and to dismiss the petition, with the following memorandum: In filiation proceedings, the proof must be “entirely satisfactory” to sustain an order (Commissioner of Public Welfare v. Motel, 256 App. Div. 352, 353; Commissioner of Public Welfare v. Ryan, 238 App. Div. 607; Drummond v. Dolan, 155 App. Div. 449). On this record, it is our opinion that the proof is clearly insufficient in quality and quantity to warrant an order adjudging the appellant to be the father of the child. [See post, p. 865.]